Citation Nr: 0427577	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right arm and chest.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a lumbar spine injury with compression 
deformity at L2 and degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The veteran's claim was previously before the Board, and in a 
November 2000 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The Board notes that the veteran requested hearings in 
January and March 1999.  He was notified of the date, time, 
and location of those hearings by VA letters dated in January 
and August 1999.  The veteran withdrew his initial hearing 
request in February 1999 and failed to report for a 
subsequent hearing in August 1999.  There are no other 
outstanding hearing requests of record.

On the veteran's May 1998 Application for Compensation or 
Pension it was noted that he had received treatment for a 
right hip disability.  In March 2004, the veteran stated that 
he had requested that his hip replacement be service-
connected on a secondary basis.  As the RO has not addressed 
that issue, it is referred back for appropriate action.

This issue of entitlement to an initial rating in excess of 
20 percent for residuals of a lumbar spine injury with 
compression deformity at L2 and degenerative disc disease at 
L5-S1 is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.





FINDING OF FACT

The veteran is not shown to have residuals of a gunshot wound 
to the right arm and chest that are etiologically related to 
active service.


CONCLUSION OF LAW

Residuals of a gunshot wound to the right arm and chest were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 1998 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1999 statement of the case and a 
supplemental statement of the case issued in February 2004, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a February 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 1998 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until February 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in February 
2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in February 2003 was not 
given prior to the December 1998 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the February supplemental statement of the 
case provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
residuals of gunshot wound to the right arm and chest.  On 
his May 1998 Application for Compensation or Pension, the 
veteran indicated that he received a gunshot wound to the 
right arm and chest while stationed at Fort Campbell, 
Kentucky.  In a January 2001 statement, the veteran asserted 
that his gunshot wound did not occur at Fort Campbell, 
Kentucky, but was incurred at the Bay of Pigs invasion of 
Cuba in 1958.  Subsequently, in March 2003, the veteran 
stated that he was hospitalized for one month sometime 
between February and April 1958 after returning from a 
volunteer exercise in Cuba, and suffered from respiratory 
symptoms and pneumonia from gunshot wounds to the lungs and 
shoulder.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2003).  "Satisfactory 
evidence" is credible evidence.  Collette, at 392.  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  Collette, at 392.  The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board notes that the veteran's service records were 
damaged during a fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri in 1973.  While the 
records were not completely destroyed, they are only 
partially legible.  As such, the Board has a "heightened 
duty" to explain its findings and conclusions and to 
carefully consider the benefit-of-the- doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

With respect to an in-service injury, the available service 
medical records contain no complaints, treatment, or 
diagnosis of any right arm or chest injuries.  The available 
records show a hospitalization in March 1958 for pneumonia, 
but the associated records document no gunshot wound to the 
right arm or chest.  On his DD Form 214, in the section 
entitled "Wounds Received as a Result of Action With Enemy 
Forces," it was noted that the veteran had "none."  

With respect to evidence of a current disability, a January 
2002 treatment report from K.S.A., M.D., noted that the 
veteran had chronic disability mostly due to multiple 
orthopedic medical concerns that all appeared to be 
historically related to injuries during service, including 
gunshot wounds.  Dr. A. asserted that he did not have any old 
outside records to support that contention, but noted that 
the veteran did seem reliable. 

A June 2003 radiological report of the right humerus showed 
no acute fractures, dislocations, or evidence of acute 
osseous injury.  An additional radiological report of the 
veteran's chest showed minimal linear scarring or atelectasis 
of the left lung base.  Views of the right forearm showed a 
tiny ossific or calcific density projects immediately 
adjacent to the lateral distal humeral condylar region that 
may have reflected a tiny accessory ossification center or 
fracture fragment of indeterminate age.  

At his June 2003 VA examination, the veteran stated that he 
had received a gunshot wound in his right arm and chest.  He 
asserted that his injuries were inflicted by a single bullet 
and that the wound was deep penetrating.  He reported that he 
had been hospitalized for approximately 7 weeks and suffered 
extensive damage to his lung and right arm.  Presently, he 
complained of loss of strength, weakness, fatigability, pain, 
and an inability to control movement well.  He also reported 
shortness of breath and tiredness due to his lung injury.  On 
examination, a scar was located at the right upper arm 
measuring 1cm. x .25 cm.  A separate scar was located on the 
right chest wall and measured .75 cm. x. .5 cm.  The examiner 
observed a muscle wound, entry at the right chest wall.  
There was no corresponding exit wound scar.  An examination 
of revealed no adherence or intermuscular scarring, or 
adhesion to the bone.  There was also no sign of lowered 
endurance or impaired coordination.  It was noted that an 
injury had not involved any tendon, bone, joint, or nerve 
damage.  Following the examination, the examiner commented 
that with respect to the veteran's residuals of a gunshot 
wound to the right forearm and chest, there was no pathology 
to render a diagnosis.  The examiner opined that there was no 
evidence from the medical record or on physical examination 
to agree with the veteran's assertions that he had incurred a 
gunshot wound to the right forearm and chest.  The examiner 
also asserted that the veteran's two small wounds were least 
likely due to a gunshot wound and there were no exit scars.

While the evidence reflects that the veteran has scars on his 
right upper arm and right chest wall, there is no evidence 
that he incurred a gunshot wound during active service or 
that he currently suffers from a current right arm and chest 
disorders that are etiologically related to active service.  

As a preliminary matter, the Board finds no evidence that the 
veteran engaged in combat with the enemy during active 
service.  While his military occupational specialty was that 
of a combat engineer, there is no indication from the 
available service records that he participated in combat 
duties.  His DD Form 214 does not show that he was awarded 
medals or decorations showing combat service and he has 
submitted no evidence supporting his participation in combat 
during active service.  

Since the Board finds that the veteran did not engage in 
combat with the enemy during active service, there must be 
credible supporting evidence of record that the veteran 
sustained a gunshot wound to the right arm and chest during 
active service in order to warrant service connection.  While 
Dr. A., in January 2002, asserted that the veteran had 
multiple orthopedic medical concerns that appeared to be 
historically related to injuries during service, including 
gunshot wounds, Dr. A. further stated that he did not have 
any outside records to support the contention.  The Board 
notes that mere recitation of the veteran's self-reported lay 
history would not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).

Instead, the Board is persuaded by the opinion of the June 
2003 VA examiner as he conducted an examination of the 
veteran and reviewed available medical records.  He concluded 
that with respect to the veteran's residuals of a gunshot 
wound to the right forearm and chest, there was no pathology 
to render a diagnosis.  He further stated that there was no 
evidence from the medical record or on physical examination 
to support the veteran's contentions that he had incurred a 
gunshot wound to the right forearm and chest.  Finally, the 
examiner stated that the veteran's two small wounds were 
least likely due to a gunshot wound and there were no exit 
scars.

As the record contains no evidence that the veteran engaged 
in combat during active service, incurred a gunshot wound to 
the right arm and chest during service, or that he currently 
suffers from residuals of a gunshot wound to the right arm 
and chest that have been etiologically related to active 
service, service connection must be denied.  While the 
veteran contends that he currently suffers from residuals of 
a gunshot wound to the right arm and chest during active 
service, he lacks the medical expertise necessary to diagnose 
a specific disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for residuals of a gunshot wound to the 
right arm and chest is denied. 


REMAND

The Board has determined that additional development is 
necessary for the issue of entitlement to an initial rating 
in excess of 20 percent for residuals of a lumbar spine 
injury with compression deformity at L2 and degenerative disc 
disease at L5-S1.

In February 2004, service connection was granted for 
residuals of a lumbar spine injury with compression deformity 
at L2 and degenerative disc disease at L5-S1 and a 20 percent 
disability rating was assigned at that time.  Prior to that 
decision, the veteran was provided with a VA examination in 
June 2003.  While that examination focused on the etiology of 
the veteran's lumbar spine disorder, it did not address 
questions regarding the severity of the lumbar spine 
disorder.  As such, the Board finds that an additional 
examination is necessary to appropriately adjudicate the 
veteran's claim. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his residuals of a lumbar 
spine injury with compression deformity 
at L2 and degenerative disc disease at 
L5-S1.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, the 
range of motion of the spine in this 
particular individual should be 
considered normal for this individual.  
The examiner is specifically requested to 
comment on the following:

(a)  Has the veteran's residuals of 
a lumbar spine injury with 
compression deformity at L2 and 
degenerative disc disease at L5-S1 
caused incapacitating episodes 
having a total duration of at least 
four weeks, but less than six 
weeks, during the past 12 months?  
Please note: an incapacitating 
episode is defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician. 

(b)  Are all orthopedic and 
neurologic signs and symptoms 
resulting from residuals of a 
lumbar spine injury with 
compression deformity at L2 and 
degenerative disc disease at L5-S1 
present constantly, or nearly so?  

(c)  Please identify all orthopedic 
and neurologic symptoms due to 
residuals of a lumbar spine injury 
with compression deformity at L2 
and degenerative disc disease at 
L5-S1.  Describe any associated 
objective neurologic abnormalities 
including but not limited to, bowel 
or bladder impairment.  Describe 
any nerve(s) affected, or seemingly 
affected by any nerve root 
compression that may be present.  
The symptoms should be 
characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis.

(d)  Indicate whether the veteran 
has unfavorable ankylosis of the 
entire thoracolumbar spine or the 
spine as a whole.  Please note: for 
VA compensation purposes, 
unfavorable ankylosis is a 
condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis 
results in one or more of the 
following: difficulty walking 
because of limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphramgmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical 
subluxation or dislocation; or 
neurologic symptoms due to nerve 
root stretching.  Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the 
veteran's claim of entitlement to an 
increased rating for residuals of a 
lumbar spine injury with compression 
deformity at L2 and degenerative disc 
disease at L5-S1.  The veteran's claim 
should be reviewed under the applicable 
diagnostic code of 38 C.F.R. § 4.71a, in 
effect before and after September 23, 
2002, and in effect on September 26, 
2003, if applicable.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



